DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed November 23, 2022 has been entered.  Claims 12- 24 remain pending in the application and claims 1-11 were previously canceled.  Applicant’s amendments to the drawings and specification have overcome the objections to the drawings previously set forth in the Non-Final Office Action mailed May 12, 2022.  Applicant’s amendments to the claims have resolved the double patenting issue previously set forth in the Non-Final Office Action mailed May 12, 2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claims 12, 22, and 24 recite, “wherein the at least one deformation region extends in a circumferential direction about an imaginary axis running parallel to or in the plane” and is not defined well because lacks a frame of reference in the way the plane is oriented and where the imaginary axis is located within the plane.
Claims 13-21 are rejected because they are depending from claim 12.
Claim 23 is rejected because it is depending from claim 22.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 12-17, 20, 22, 24 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kraus et al (DE102010001447A1, hereinafter “Kraus”).
Regarding claims 12, Kraus discloses a component for fastening an interior lining part to a structural part of a vehicle (Fig. 1), comprising: a support element (104; Fig. 2), wherein the interior lining part (100; Fig. 1) is fastenable to the structural part (102; Fig. 1) via the support element, and the support element (104; Fig. 2) has at least one deformation region (106; Fig. 2) having a meandering shape and is deformable under application of a force (Fig. 1) wherein the meandering shape includes a serpentine cross-section in a plane (Fig. 1 shows the meandering shape 106 in a plane), wherein  the at least one deformation region extends circumferentially about an imaginary axis (Fig. 2 shows the deformation region encircling the center point 110), the imaginary axis being within or parallel to the plane, and wherein the meandering shape includes at least one through-opening (110: Fig. 2) configured to set an energy absorption capacity of the deformation region in a targeted manner  (Page 5 lines 20-21).
Regarding claim 13, Kraus discloses the component (Figs. 100; Fig. 1) and interior lining part (104; Fig. 1) according to claim 12, wherein the plane runs parallel to a fastening direction in which the lining part is fastenable (110/112; Fig. 1) to the structural part, or the fastening direction runs in the one plane (Figs. 1-2).  
Regarding claim 14, Kraus discloses wherein in  an installed position of the support element (Fig. 2), the deformation region (106; Fig. 2): runs in a meandering shape in at least one of a vehicle longitudinal direction (Y; Labeled Figure A below) and a vehicle vertical direction (Z; Fig. 2 and labeled Figure A below), or in at least a transverse direction (X; Fig. 2) and in the vehicle vertical direction (Z; Fig. 2).
Regarding claim 15, Kraus discloses the deformation region (106; Fig. 2) has a plurality of through-opening (Fig. 3 and labeled Figure B below) that are arranged circumferentially around the imaginary axis (Fig. 3 and labeled Figure B below).
Regarding claim 16, Kraus discloses wherein at least one through opening (110 and the other through openings labeled in Figure B below; Figs. 2-4, Figure B below) is formed as a slot.
Regarding claim 17, Kraus discloses at least two cambering and/or curvatures (Figs. 1-2).
Regarding claim 20, Kraus discloses the component according to claim 12, wherein the deformation region is formed symmetrically (Figs. 1-2).  
Regarding claim 22, Kraus discloses a fastening arrangement, comprising: a support element (104/106; Fig. 2); and an interior lining part which is fastenable to a structural part of a vehicle via the support element, wherein the support element has at least one deformation region (104; Fig. 2) deformable under application of a force (Fig. 1 and will bend slightly when fastened to the floor pan through attachment point (110)) wherein the at least one deformation region (104; Fig. 2) extends in a circumferential direction (Fig. 2) about an imaginary axis through a center of the deformation region includes a plurality of through-openings (Fig. 3 and labeled Figure B below) arranged circumferentially about the imaginary axis (Fig. 3 and labeled Figure B below).  
Regarding claim 24, Kraus discloses a vehicle (Fig. 1, Page 2), comprising: a structural part (102; Fig. 1) of the vehicle; and at least one fastening arrangement comprising: a support element (104; Fig. 2); and an interior lining part (100; Fig. 2) which is fastened to the structural part of the vehicle via the support element, wherein the support element has at least one deformation region (106; Fig. 2) which is formed in meandering shape in a plane (the plane follows 106; Fig. 2) and is deformable under application of a force (Fig. e shows the deformation region encircling the centerpoint 110), wherein the at least one deformation region extends in a circumferential direction about an imaginary axis running parallel to or in the plane (Fig. 2 and labeled Figure B below), and wherein the deformation region includes a plurality of through-openings (Fig. 3 and labeled Figure B below) arranged circumferentially about the imaginary axis (Fig. 3 and labeled Figure B below).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kraus in view of Seufert (DE102005021165A).
Regarding claim 18, Kraus discloses the component according to claim 12, but is silent to wherein the deformation region has at least two different wall thicknesses.
In claim 18, Seufert teaches two different wall thickness between 12 and 14c at Figs. 1-2.
For claim 18, it would have been obvious as to one ordinary skilled in the art before the effective filing date of the claimed invention to have modified the component of Kraus by designing the component to have at least two different wall thicknesses as taught by Seufert.  Doing so, allows for a supporting structure for adding a screw hole (Paragraph 6).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kraus in view of Vechhio et al. (US5531499, hereinafter “Vechhio”).
Regarding claim 19, Kraus discloses the component according to claim 12, however, is silent to wherein the deformation region is formed of plastic. 
In claim 19, Vecchio teaches wherein the deformation region is formed from a plastic (20; Figs. 3-6, Col. 4 lines 4-8 and Col. 4 lines 34-41).
For claim 19, it would have been obvious as to one ordinary skilled in the art before the effective filing date of the claimed invention to have modified the component of Kraus wherein the deformation region is formed from a plastic as taught by Vecchio.  Doing so, allows for the trim panel to meet required energy absorption characteristics (Col. 1 lines 34-38 and Col. 4 lines 34-41) .

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Kraus in view of Vechhio or Patel.
Regarding claim 21, Kraus discloses the component according to claim 12, however is silent to wherein the deformation region is formed asymmetrically.
In claim 21, Vecchio or Patel teach the deformation region is formed asymmetrically (Vecchio – Fig. 7 or Patel – at Figs. 7-8, the top and bottom end tines of the deformation region shows to be asymmetrical).
For claim 21, it would have been obvious as to one ordinary skilled in the art before the effective filing date of the claimed invention to have modified the component of Kraus wherein the deformation region is asymmetrical as taught by Vecchio or Patel.  Doing so, allows for variation in impact loading (Vecchio – Col. 4 lines 28-50 and Patel – Col. 1 lines 55-65). 
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Kraus in view of Patel.
Regarding claim 23, Kraus discloses the fastening arrangement according to claim 22.  However, Kraus is silent to the support element being formed separately from the structural part and is fastened to the structural part.
Regarding claim 23, Patel teaches the support element (24; Figs. 7-8, Col. 3 lines 3-13) being formed separately from the structural part (10/16/17; Figs. 5-8, Col. 2 lines 47-61) and is fastened to the structural part (Patel at Figs. 7-8 teaches and with fastener 30).
It would have been obvious as to one ordinary skilled in the art before the effective filing date of the claimed invention to have modified the fastening arrangement of Kraus by adding a fastening arrangement where the support element is formed separately from the structural part and fastened to the structural part as taught by Patel.  Doing so, allows for variability in attachment to other structures (Figs. 1-4).
Response to Arguments
Applicant's arguments filed November 8 and November 23 have been fully considered but they are not persuasive. 
For claim 1, Kraus discloses wherein the meandering shape includes a serpentine cross-section in a plane (Fig. 1 shows the meandering shape 106 in a plane), wherein  the at least one deformation region extends circumferentially about an imaginary axis (Fig. 2 shows the deformation region encircling the centerpoint 110), the imaginary axis being within or parallel to the plane, and wherein the meandering shape includes at least one through-opening (110: Fig. 2) configured to set an energy absorption capacity of the deformation region in a targeted manner  (Page 5 lines 20-21).
For claims 15, 22 and 24, a plurality of through-openings arranged circumferentially about the imaginary axis is shown in Fig. 3 of Kraus and labeled Figure B below.  The through holes of Krause are found within the fastening region as shown in Fig 3 and labeled Figure B below.  The current application discloses in the drawings that the through holes appear to be elongated and key shaped and follow the curvature/meandering loop of the deformation region (Fig. 2) in the nondeformed state.  Likewise, the elongated key shape of the through holes is shown even better during the deformed state (Fig. 3) in the upstanding wall of the deformation region when the curvature/meandering loop is straightened due to an application of force. 



    PNG
    media_image1.png
    686
    685
    media_image1.png
    Greyscale

Labeled Figure A (from Kraus)


    PNG
    media_image2.png
    577
    879
    media_image2.png
    Greyscale

Labeled Figure B (from Kraus)

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOYCE EILEEN HILL whose telephone number is (313)446-6654. The examiner can normally be reached M-F 7 a.m. - 3 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on (571) 272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Dennis H Pedder/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        




/J.E.H./Examiner, Art Unit 3612